Citation Nr: 1812047	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  11-08 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, including bipolar disorder, depression and anxiety disorder.


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel











INTRODUCTION

The Veteran served on active duty from May 1987 to October 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In August 2013, the Board denied service connection for an acquired psychiatric disability.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2014 Memorandum Decision, the Court vacated the Board's decision and remanded the claim to the Board for readjudication consistent with the Court's instructions.

In September 2017, the Board requested an opinion from a Veterans Health Administration (VHA) psychiatrist. See 38 C.F.R. § 20.901 (2017) (the Board has the authority to obtain a VHA medical expert opinion when, in its judgment, such medical expertise is needed for an equitable disposition of an appeal).  In October 2017, the requested VHA opinion was completed.  The Veteran was provided with a copy of the opinion and an opportunity to respond. 


FINDING OF FACT

The Veteran's acquired psychiatric disability, including bipolar disorder, depression and anxiety disorder, was not incurred in, aggravated by, and is not otherwise attributable to her active duty service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, including bipolar disorder, depression and anxiety disorder, have not been met. 38 U.S.C. §§ 1101, 1131, 1132, 1153, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 4.9 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Law

Direct service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 C.F.R. § 3.303(a).  Direct service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  Consistent with this framework, direct service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

When no preexisting injury or disease is noted upon entry into service, the Veteran is presumed to have been sound upon entry. 38 U.S.C. § 1131; 38 C.F.R. § 3.304(b).  The burden then falls on VA to rebut the presumption of soundness by finding clear and unmistakable evidence that the Veteran's injury or disease was both pre-existing and not aggravated by service. Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When the preponderance of the evidence is against the claim, the claim must be denied. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.



Analysis

The evidence indicates that the Veteran has a current psychiatric disability.  Specifically, the Veteran has been diagnosed with bipolar disorder and depressive disorder. See January 2016 VA Treatment Records, p. 20; March 2008 SSA Records, pp. 32, 35.  Thus, the Board finds that the first element of direct service connection is established.  See Holton, 557 F.3d at 1366.

Further, the Board finds that the evidence also supports a finding of an in-service injury.  Specifically, the Veteran reported feeling depression or excessive worry on her separation examination and was treated for anxiety and depression while in service. See September 2015 STRs, pp. 10, 15.  The Veteran was diagnosed with occupational problem and recommended for discharge. See September 2015 STRs, p. 15.  Accordingly, the Board finds that the second element for direct service connection is also established. See Holton, 557 F.3d at 1366.

With respect to the third element, the evidence fails to demonstrate a nexus between the Veteran's in-service injuries and her current acquired psychiatric disability.  

As noted above, the Veteran's service treatment records (STRs) indicate that the Veteran was treated in service for increased anxiety and depression and was given a diagnosis of occupational problem. See September 2015 STRs, p. 15.

In connection with her claim, the Veteran underwent several VA examinations.  The January 2011 VA examiner opined that the Veteran's current psychiatric disability, diagnosed as bipolar II disorder, was not caused by or the result of her in-service complaints and diagnosis of occupational problem.  The examiner instead attributed her psychiatric condition to a family history of psychiatric disorders and a personal history of childhood abuse.

The Veteran underwent VA examinations in April 2016 and August 2016; however the Board subsequently determined that both of these examinations were inadequate.  In May 2017, a VA examiner concluded that the Veteran only met the diagnostic criteria for personality disorder at the current time and that there was no objective evidence of a superimposed injury or disease on her personality disorder during her service.  The examiner supplemented her May 2017 opinion with an addendum opinion in June 2017.  The examiner noted that the lay statements by the Veteran's family members that recall the Veteran feeling depressed and anxious while in service were considered, but that feeling depressed or anxious at times does not necessarily translate into a psychiatric condition.   

In September 2017, the Board requested a VHA opinion to clarify whether any of the Veteran's psychiatric conditions pre-existed service; whether any pre-existing conditions were aggravated by service; and, whether any conditions that did not pre-exist service were caused by her service.  In October 2017, a VHA physician concluded that the Veteran's depressive disorder pre-existed her service and that this condition was not aggravated by the Veteran's service.  In support of this opinion, the physician summarized the Veteran's treatment records and pointed to the Veteran's self-reported history of childhood and adolescent depression; two suicide attempts; childhood emotional and sexual abuse; and, family history of psychiatric conditions.  The physician indicated that the Veteran's depressive disorder did not worsen during her service as it was "reportedly and functionally worse" before and after service as demonstrated by her pre-service suicide attempts and the long lapse in time between service and seeking mental health treatment.

Regarding the Veteran's diagnosis of bipolar disorder and other diagnoses, the physician offered that the Veteran's symptoms are better explained by a diagnosis of unspecified personality disorder with associated periods of depression.  She also opined that this condition is not etiologically related to the Veteran's service.  In support of these opinions, the physician discussed the multiple diagnoses that the Veteran has received including bipolar disorder, depression, anxiety, adjustment disorder, and personality disorder.  According to the physician, these varied diagnoses support the diagnosis of an underlying personality disorder because patients with personality disorder are often "misdiagnosed as having only depression, anxiety, bipolar [disorder], or other mood and trauma disorders" and this misdiagnosis results from healthcare providers not knowing their patients well, stigma, lack of known treatment options, and diagnostic complexity.  The physician further offered that personality disorders are chronic, intermittent problems that start prior to adulthood, usually last a lifetime, and are not diagnosed until adulthood.  The physician noted that the Veteran does have the childhood antecedents to personality disorder, including depression and suicide attempts.

The Veteran also submitted records from her disability claim with the Social Security Administration (SSA).  These records show that the Veteran reported first receiving therapy for depression in 2000, and medication for depression in 2001. See March 2008 SSA Records, p. 271. The earliest treatment records for a psychiatric condition are dated February 2008. See March 2008 SSA Records, p. 270.  During the February 2008 evaluation, the Veteran stated that she began having depressive symptoms as a child and that her condition was episodic.  She reported having two past suicide attempts at ages 12 and 15 and denied having suicidal ideation since those attempts.  The treatment note indicates that the Veteran also had hypomanic episodes that also began as a child and reported a family history of psychiatric conditions.  

The Veteran's VA treatment records largely echo that contained in her SSA records and contain reports of a childhood history of emotional and sexual abuse and childhood suicide attempts. See December 2008 VA Treatment Records, p. 6; April 2012 VA Treatment Records, p. 3; January 2016 CAPRI, pp. 33, 35.  The Veteran also reported first receiving psychiatric treatment for depression while in service, and reported receiving a diagnosis of bipolar disorder in service. See January 2016 VA Treatment Records, pp. 32, 35, 39.  This statement is partially contradicted by an earlier statement in which the Veteran reported being depressed and homesick while in service but not being offered any counseling. See February 2011 VA Treatment Records, p. 9.

After consideration of the evidence of record, the Board finds that the evidence demonstrates that the Veteran's depressive disorder was not caused by her service; rather, the evidence suggests that this condition was caused by her childhood history of abuse and thus pre-existed service.  The Board acknowledges the Veteran's contentions that her depressive disorder had its onset while in service.  However, this evidence is outweighed by the contradicting statements made in earlier treatment records in which she endorses a pre-service history of depression.  The Veteran's treatment records demonstrate that she consistently reported her personal history of childhood and adolescent abuse, trauma, suicide attempts, and depression.  Such reports clearly and unmistakably demonstrate that the Veteran's depressive disorder did not have its onset in service but prior to service.  The evidence also clearly and unmistakably demonstrates that the Veteran's service did not aggravate her depressive disorder.  As noted by the October 2017 VHA physician, the Veteran reported more severe symptomatology in her childhood (suicide attempts) than she did while in service (anxiety, depression) and immediately following service.  In this particular instance, the 10-year lapse in time between the Veteran's service and her seeking mental health treatment is also probative of an absence of aggravation. See Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000) ("a prolonged period without medical complaint can be considered, along with other factors concerning the veteran's health and medical treatment during and after military service").  During the February 2008 evaluation, the Veteran reported that she had not had any suicidal ideation since her attempts as a child and she reported that her current depressive episode had been going on for months.

With respect to the other psychiatric diagnoses, including bipolar disorder and personality disorder, the Board finds that the evidence fails to demonstrate that these conditions are etiologically related to the Veteran's service.  Personality disorders are not diseases or injuries within the meaning of applicable regulations, see 38 C.F.R. §§ 3.303(c), 4.9, and there is no indication in the Veteran's STRs that she received a diagnosis of bipolar disorder or any other psychiatric disability while in service.  Each of the VA examiners attributes the Veteran's psychiatric disabilities to things that occurred during her childhood and to her family history and not to her diagnosis of occupational problem while in service.

The Board finds that the October 2017 VHA opinion is the most probative evidence as it is factually accurate, fully articulated and offers sound medical reasoning in support of its conclusions. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The examiner considered all of the evidence of record, reconciled the conflicting diagnoses, and addressed the lay evidence submitted by the Veteran.  

The Board also considered the lay statements and assertions submitted by the Veteran and acknowledges that lay statements may serve to substantiate a claim for service connection by supporting the occurrence of lay-observable events, or the presence of disability or symptoms of disability subject to lay observation. See 38 U.S.C. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F. 3d. 1372 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the etiology of psychiatric disorders is a complex medical matter beyond the expertise of a layperson.  Jandreau v. Nicholson, 492 F. 3d 1372 (2007).  The lay statements submitted by the Veteran are outweighed by the competent medical opinions on the etiology of the Veteran's condition. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).

The Board is grateful for the Veteran's honorable service, and this decision is not meant to detract from that service.  Moreover, the Board is mindful of the Veteran's sincere belief that her acquired psychiatric disability is due to service.  However, the Veteran has not presented any competent and credible medical evidence in support of a positive nexus.  The weight of the evidence preponderates against a finding of a nexus between the current acquired psychiatric disability and the Veteran's service.  Thus, service connection is not warranted. 38 C.F.R. § 3.303.  Accordingly, the Board concludes that service connection for an acquired psychiatric disability is not warranted.


ORDER

Service connection for an acquired psychiatric disorder, including bipolar disorder, depression and anxiety disorder, is denied.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


